
	
		I
		112th CONGRESS
		2d Session
		H. R. 4407
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2012
			Mr. Young of Indiana
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend the indemnification responsibilities applicable
		  to the Secretary of Defense when Department of Defense property at military
		  installations closed pursuant to a base closure law is conveyed to expand such
		  indemnification responsibilities to include all military installations closed
		  since October 24, 1988.
	
	
		1.Short titleThis Act may be cited as the
			 Base Redevelopment and Indemnification
			 Correction Act.
		2.Indemnification
			 of transferees of property at any closed military installationSection 330 of the National Defense
			 Authorization Act for Fiscal Year 1993 (Public Law 102–484; 10 U.S.C. 2687
			 note) is amended—
			(1)in subsection
			 (a)(1), by striking pursuant to a base closure law and inserting
			 after October 24, 1988, the date of the enactment of the Defense
			 Authorization Amendments and Base Closure and Realignment Act (Public Law
			 100–526; 10 U.S.C. 2687 note); and
			(2)in subsection (f),
			 by striking paragraph (3).
			
